Citation Nr: 1740056	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 15, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) including based on clear and unmistakable evidence (CUE) of a January 2012 rating which implemented a November 2011 Board decision granting entitlement to TDIU effective December 15, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined there was no CUE in the denial of an effective date prior to December 15, 2008 for entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) on November 15, 2013, a statement of case (SOC) was issued on June 4, 2015 and I-9 was issued on June 24, 2015.  Prior to this, a January 2012 rating implemented a November 2011 Board decision which in pertinent part granted entitlement to TDIU effective December 15, 2008.  The Veteran filed a request for reconsideration of the effective date assigned for TDIU on December 19, 2012 and the matter was next adjudicated in the November 2013 rating on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2017 at the Central Office in Washington, DC.  A transcript of the hearing is of record.  

In July 2016 the Veteran filed a NOD with a July 2016 dependency action that withheld payment for a dependent spouse.  Subsequently the RO in a July 2017 rating granted entitlement to additional allowance for a dependent spouse from entitlement of February 3, 2004 to date of divorce on April 7, 2008.  A Report of General Information later in July 2017 indicated that this matter is now resolved.  

The Board notes that in a correspondence submitted on February 16, 2017 requested remand of issues not on appeal.  Specifically, it was alleged that service connection is warranted for a back disorder, hypertension, reflux, GI bleed and residuals of mercury poisoning.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Therefore, if the Veteran wishes to file a claim for service connection for these disorders, he and/or his representative must file the appropriate application(s) with the Agency of Original Jurisdiction.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that due process matters warrant a remand of this appeal.  The RO has adjudicated this matter as an appeal of the effective date assigned for TDIU based on CUE of a January 2012 rating, which implemented a November 2011 Board grant of a December 15, 2008 effective date of TDIU.  

The Veteran has also argued entitlement to an effective date prior to December 15, 2008 for TDIU based in part on a grant of service connection for ischemic heart disease (IHD)/coronary artery disease (CAD) effective from a claim that had been pending from June 8, 2004.  See Correspondence of 12/19/12.  Also, his February 2017 hearing testimony couched the issue as a basic effective date claim, not as one based on CUE.  

An April 2013 Report of General Information confirmed that the Veteran wished to file an effective date claim for the TDIU based on CUE; however, given the above history, adjudication should also encompass entitlement to an earlier effective date for TDIU based on standard laws and regulations governing effective date claims under  38 C.F.R. § 3.400.  

Additionally, since the most recent adjudication in the June 2015 statement of the case, a large volume of VA records (over 2700 pages) has been submitted and associated with the claims file in March 2017.  These records include some reports that appear pertinent to this effective date/CUE matter (see 2741 pg CAPRI in VBMS 3/10/17 from pg 1952 to end--see Notes in VBMS).  It is not apparent from review of prior adjudications, to include the adjudications subject to CUE scrutiny, that these records were available for review at the time of such adjudications.  

Under the provisions of 38 C.F.R. § 3.105 (a) (2016), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a). 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

The rule regarding constructive possession of VA evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is for application in this case.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Evidence that VA records that were not physically part of the claims file at the time of the decision at issue may be considered for purposes of CUE.

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a) (2016).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2016), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board. 

Here, as noted above, a significant volume of additional evidence was obtained after the most adjudication on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional actions including any other development that may be indicated, readjudicate the Veteran's claim for entitlement to an effective date prior to December 15, 2008 for the grant of a total disability rating based on individual unemployability, to include based on CUE as well as based on 38 C.F.R. § 3.400.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




